Citation Nr: 9930990	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-17 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
October 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Houston Regional Office (RO) December 1997 rating decision 
which denied service connection for an anxiety disorder.

The claims folder reveals that, by July 1994 rating decision, 
the RO denied the veteran's claim of service connection for 
an anxiety disorder.  After notification thereof, he did not 
initiate a timely appeal with the RO decision, and it became 
final.  38 U.S.C.A. § 7105.  A previously denied claim may 
not be reopened absent new and material evidence.  
38 U.S.C.A. § 5108.  However, in December 1997, it appears 
that the RO did not specifically address the issue of whether 
new and material evidence had been submitted to reopen the 
veteran's claim for service connection for an anxiety 
disorder; rather, it addressed the issue on the merits.

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that the Board does not have jurisdiction to consider a 
claim which has been finally adjudicated unless new and 
material evidence has been submitted.  Thus, as a preliminary 
matter, the Board must first determine whether new and 
material evidence has been submitted before proceeding to 
decide a case on the merits, making the RO determination in 
that regard irrelevant.  Barnett v. Brown, 8 Vet. App 1 
(1995).  Thus, the issue now on appeal is as set forth on the 
title page of this decision.

It is noted that, while the Board is now considering the 
veteran's claim for service connection for an anxiety 
disorder on grounds different from the RO, he has not been 
prejudiced by this action.  First, the RO in considering the 
claim on its merits, actually accorded him greater 
consideration than was warranted under the circumstances.  
Second, the cover letter which accompanied the July 1994 
rating decision shows that the veteran was furnished with VA 
Form 4107 which advised him of his procedural and appellate 
rights.  Third, he and his representative have consistently 
argued the merits of the claim.  Thus, he has been on notice 
of the substance of the governing law and regulations 
pertaining to his claim, and thus, he has not been prejudiced 
by the actions of the RO or the Board in this case.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

By December 1998 rating decision, the RO denied the claim of 
service connection for post-traumatic stress disorder (PTSD).  
The veteran was notified of the RO decision by letter in 
February 1999.  The Board notes that the veteran has not 
filed disagreement as to this issue.  Therefore, the issue is 
not now before the Board.

At his August 1999 hearing, the veteran submitted a copy of a 
private medical statement, dated earlier that month.  The RO 
did not issue a supplemental statement of the case; however, 
as the veteran waived initial consideration of this evidence 
by the RO, a remand to the RO in accordance with 38 C.F.R. 
§ 20.1304 is not in order.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of service connection 
for an anxiety disorder in July 1994; he was notified of the 
denial in July 1994, and he filed no appeal.

2.  Additional evidence submitted since the July 1994 rating 
decision bears directly on the issue of whether the veteran's 
anxiety disorder is of service origin, and is so significant 
that it must be considered to fairly decide the merits of the 
claim.

3.  The veteran has an anxiety disorder which had its onset 
during his active service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied service connection 
for an anxiety disorder in July 1994 is new and material, and 
the claim for such benefit is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1998).

2.  Resolving the benefit of the doubt in the veteran's 
favor, his anxiety disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the physical and psychological 
trauma sustained from his involvement in an inservice 
automobile accident caused him to incur an anxiety disorder.  
He maintains that he has submitted new and material evidence 
to warrant the reopening of his claim for service connection 
for an anxiety disorder.

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c) (1998).

It is VA policy to administer the law under a broad 
interpretation, consistent with the facts shown in every 
case.  When, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (1998).

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  When new and material evidence is 
presented as to a claim previously disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
This definition of new and material evidence has recently 
been endorsed by the U.S. Court of Appeals for the Federal 
Circuit.  See Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).

In July 1994, the RO denied the veteran's claim of service 
connection for an anxiety disorder.  In denying service 
connection, the RO indicated that the veteran's service 
medical records were negative for any complaint or treatment 
of an anxiety disorder, and that the evidence did not show 
that he was shown to have a psychosis within the one year 
following his separation from service.

The relevant evidence which was of record at the time of the 
July 1994 rating decision included the veteran's service 
medical records, showing that psychiatric evaluation at the 
time of his October 1974 service entrance examination 
revealed normal findings.  In the accompanying Report of 
Medical History, he indicated that he had not had frequent 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.  A July 1975 record shows that he was 
involved in an automobile accident in Germany, at which time 
he incurred multiple abrasions.  In August 1975, his access 
to classified information was limited as he was found to have 
emotional and attitudinal problems which might have 
compromised his judgment and reliability.  September and 
December 1975 records show that he experienced stress related 
abdominal cramps.  In August 1976, he was seen with 
complaints of a syndrome, manifested by light headedness and 
increased heart beat, which occurred after he drank wine or 
beer.  The impressions were functional reaction, 
hyperventilation and rule out hypoglycemia.  The October 1976 
service separation examination reveals normal findings on 
psychiatric evaluation.

Medical records, dated January 1984 to October 1986, from M. 
Zuflacht, M.D., show that the veteran was seen with 
complaints of anxiety, dizziness, headaches and insomnia, and 
that he incurred a head injury in a 1975 automobile accident.

Relevant evidence added to the record since the July 1994 
rating decision includes VA outpatient treatment records, 
showing that, in November 1976, the veteran reported that he 
had heart palpitations for the prior six months.  The 
pertinent impression was anxiety.  In November 1978, he was 
again seen with complaints of heart palpitations and anxiety.  
The assessment was severe anxiety neurosis likely due to 
rapid heart palpitations.  The examiner reported that the 
veteran's symptoms began after an automobile accident in 
Germany wherein everyone else in the car was killed.  The 
remainder of the records disclose assessments of chronic 
anxiety and neurosis with hypochondrial and passive-dependent 
features, anti-social personality with poor impulse control 
and hostile ideation, personality disorder of a passive-
dependent type with hypochondriasis and low frustration 
tolerance, and rule out bipolar disorder, panic disorder, 
personality disorder and mood disorder.

A medical record from C. DeJesus, M.D., dated in July 1980 
shows that the veteran reported experiencing episodes where 
he felt frightened.  He also reported that the episodes 
occurred three to four times a week, lasting from 10 to 15 
minutes.  He stated that the episodes occurred ever since his 
involvement in an automobile accident in Germany in 1975 when 
all of his companions were killed.  Dr. DeJesus indicated 
that the history was highly suggestive of a paroxysmal 
disorder likely of a temporal lobe type.

Private medical records, dated from December 1993 to December 
1994, from Texas MedClinic, show that the veteran reported 
having dizzy spells, light headedness and feelings of anxiety 
ever since his automobile accident 18 years earlier.  It was 
noted that several persons had been killed in the accident.  
Those records also show that he was diagnosed with anxiety 
and depression.

In an October 1996 Report of Accidental Injury (VA Form 21-
4176), the veteran reported that, about three to five weeks 
after his in-service automobile accident, he experienced 
dizzy spells, light headedness, a pounding heart, sweating 
and a loss of thought control.  He also reported that the 
symptoms continued and were cyclic.

On VA psychiatric examination in June 1997, the veteran was 
diagnosed, in pertinent part, as having a type II, hypomanic 
bipolar disorder.  On VA psychiatric examination in November 
1998, the diagnosis was generalized anxiety disorder, not 
otherwise specidfied (while he did not meet full criteria for 
generalized anxiety disorder), bipolar II disorder (in 
remission), and a personality disorder.

In an August 1999 private medical statement, L. Bryson, M.D., 
indicated that he had known the veteran for 10 years, and 
that he had not experienced any anxiety prior to his 1975 
automobile accident.  He reported that the veteran had head 
trauma and witnessed the near decapitation of a close friend 
during that accident.  Dr. Bryson also reported that the 
veteran experienced recurrent anxiety reactions ever since 
the accident, and he indicated that it was more likely than 
not that the veteran's anxiety reaction began during his 
period of service, as it was caused by the physical and 
psychological trauma sustained in the in-service auto 
accident.

At his August 1999 hearing before the undersigned, the 
veteran testified that he had not had any psychological 
problems prior to service and before he was involved in an 
automobile accident in July 1975.  He reported that his 
roommate was killed during the accident.  His recollection of 
the accident was vague, but he remembered that he looked at 
the other passengers and saw that they were not moving.  He 
asserted that his involvement in the accident was the cause 
of his anxiety disorder.

The Board has carefully considered the testimony of the 
veteran regarding the etiology of his anxiety disorder.  
However, as a lay man, he is not competent or qualified to 
render such an opinion as to medical diagnosis, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing, it is apparent that the veteran has 
presented new and material evidence to warrant reopening of 
his claim of service connection for an anxiety disorder.  As 
noted earlier, the RO denied the claim in July 1994 as the 
veteran's service medical records were negative for complaint 
or treatment of an anxiety disorder, and because the evidence 
did not show manifestations of a psychosis to a compensable 
degree within a year following his service separation.  
However, evidence received since July 1994 includes VA 
outpatient treatment records showing that he was found to 
have anxiety in November 1976, shortly after his service 
separation, and relating his anxiety to his in-service 
automobile accident.  In addition, Dr. Bryson's medical 
statement shows that it is more likely than not that the 
veteran's anxiety disorder is related to his involvement in 
the in-service accident.  Thus, these medical records 
undermine the basis for the 1994 denial, namely that there is 
no evidence that the veteran's anxiety disorder is of service 
origin.  Therefore, the evidence received since the RO July 
1994 rating decision is new and material, and it must be 
considered in order to fairly decide the merits of the claim.  
The veteran's claim for service connection for an anxiety 
disorder is therefore reopened, and a de novo review of the 
entire evidence of record is warranted.

The Board notes that, in adjudicating this claim de novo, 
i.e.,on the merits, the veteran will not be prejudiced with 
respect to being afforded full procedural due process.  See 
Bernard, 4 Vet. App. at 384, 393-94.  In particular, as 
reported earlier, the RO has already considered the claim on 
its merits, and he has been provided the pertinent law and 
regulations governing theclaim.  Also, he and his 
representative have consistently argued the merits of the 
claim.  Thus, he had notice of the merits adjudication and 
his interests are not prejudiced by the Board's adjudication 
of the claim on the merits.  Curry v. Brown, 7 Vet. App. 59, 
66-67 (1994).

Initially, the Board finds that the veteran's claim for 
service connection for an anxiety disorder is well grounded, 
as it is plausible under the circumstances of the case.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In particular, the record includes VA outpatient 
treatment records which show that he was diagnosed as having 
anxiety very shortly after his service separation, and it 
relates the anxiety disorder to his involvement in an in-
service traumatic incident.

By reason of the foregoing, the Board is of the opinion that 
service connection is warranted for the veteran's anxiety 
disorder as the evidence for and against this claim is at 
least in relative equipoise.  The Board is aware that the 
service medical records do not show a finding of anxiety 
disorder; that postservice VA medical records show that he 
was diagnosed as having various personality disorders; and 
that the most recent VA examination report shows that he did 
not meet full criteria for generalized anxiety disorder; 
however, there is medical evidence of record which 
demonstrates that he has an anxiety disorder which is of 
service origin.  In particular, the VA outpatient treatment 
records show that he was diagnosed as having anxiety in 
November 1976, less than a month after his separation from 
active service.  In addition, these records establish that, 
in November 1978, a VA examiner specifically related the 
veteran's anxiety to his in-service automobile accident.  
Moreover, Dr. Bryson's August 1999 private medical record 
notes that the veteran has recurrent anxiety reaction which 
is likely caused by the physical and psychological trauma 
sustained in the in-service automobile accident.  Thus, the 
Board is unable to conclude that that the preponderance of 
the evidence is against the instant claim; rather, it appears 
that there is at least an approximate balance of positive and 
negative evidence as to the merits of this case.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for an anxiety disorder is reopened.

Service connection for an anxiety disorder is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

